      Case 3:19-cr-00581-DMS Document 71 Filed 03/19/21 PageID.214 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      Case No.: 3:19-CR-0581-DMS
11                                     Plaintiff,
                                                    ORDER CONTINUING
12   v.                                             DEFENDANT'S SELF SURRENDER
                                                    DATE AND TO SET BOND
13   ADRIAN CAMPOS,
                                                    EXONERATION HEARING
14                                  Defendants.
15
16
17         It is hereby ordered that the self-surrender date of Adrian Campos be continued
18   from Friday, April 9, 2020, to Friday, May 28, 2021. It is also ordered that the Bond
19   Exoneration Hearing be set for June 4, 2021 at 9 a.m.
20         IT IS SO ORDERED.
21   Dated: March 19, 2021
22                                              _____________________________
23                                              Honorable Dana M. Sabraw
24                                              United States Chief District Judge

25
26
27
28


                                                                                3:19-CR-0581-DMS
